PER CURIAM.
An examination of the record as a whole, and of the file wrapper in particular, has convinced us that the learned judge of the Circuit Court was right in his “opinion that the defendant is correct in its contention that the claim should be read in the actual sense of its terms, and is limited to a machine employing a plurality of hoppers, and that the defendant has not infringed, since it has used only a single hopper and not a double feed.”
The decree of the Circuit Court is affirmed, and the appellee recovers its costs of appeal.